DETAILED ACTION
Pending Claims
Claims 1-5 and 7-9 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2015/0240023 A1).
Regarding claims 1, 3-5, 7, and 9, Hoffman et al. disclose: (1) a polyol composition (Example 6b in paragraphs 0082-0083; see also Table 2 in paragraphs 0066-0068) for obtaining a polyurethane foam through a reaction with a polyisocyanate compound (Example 6b in paragraphs 0082-0083; see also paragraph 0069), the polyol composition comprising: 
a polyol (Example 6b in paragraphs 0082-0083; see also Table 2 in paragraphs 0066-0068), 
a catalyst (Example 6b in paragraphs 0082-0083; see also “Catalyst D” in paragraph 0048), 
a foam stabilizer (Example 6b in paragraphs 0082-0083; see also Table 2 in paragraphs 0066-0068: “Dabco® DC5585 Surfactant”), 
a foaming agent (Example 6b in paragraphs 0082-0083; see also Table 2 in paragraphs 0066-0068: “n-Pentane”), and 
ammonium carboxylate (Example 6b in paragraphs 0082-0083; see also “Catalyst B” in paragraph 0048); 
the ammonium carboxylate having, as a cationic moiety, a quaternary ammonium cation, and as an anionic moiety, a carboxylic acid anion represented by formula (1):

    PNG
    media_image1.png
    120
    262
    media_image1.png
    Greyscale

wherein R1 is CnH2n+1; R2 is CmH2m+1; R3 is a hydrogen atom or ClH2l+1; and n, m, and l are each independently an integer of 1 or more (Example 6b in paragraphs 0082-0083; see also “Catalyst B” (tetramethyl ammonium pivalate) in paragraph 0048);

(3) wherein R3 is ClH2l+1 (Example 6b in paragraphs 0082-0083; see also “Catalyst B” (tetramethyl ammonium pivalate) in paragraph 0048);
(4) wherein the cationic moiety of the ammonium carboxylate is a tetramethyl ammonium cation (Example 6b in paragraphs 0082-0083; see also “Catalyst B” (tetramethyl ammonium pivalate) in paragraph 0048);
(5) wherein the anionic moiety of the ammonium carboxylate is 2,2-dimethylpropanoic acid anion (Example 6b in paragraphs 0082-0083; see also “Catalyst B” (tetramethyl ammonium pivalate) in paragraph 0048);
(7) a foamable polyurethane composition, which is a mixture of the polyol composition and a polyisocyanate compound (Example 6b in paragraphs 0082-0083; see also paragraph 0069 and Table 2 in paragraphs 0066-0068); and 
(9) a polyurethane foam obtained by curing the foamable polyurethane composition (Example 6b in paragraphs 0082-0083; see also paragraph 0069 and Table 2 in paragraphs 0066-0068).
Exemplary embodiment 6b of Hoffman et al. is formulated with n-Pentane as the foaming agent (see Example 6b in paragraphs 0082-0083; see also Table 2 in paragraphs 0066-0068: “n-Pentane”).  Accordingly, this embodiment does not feature: (1) a foaming agent comprising hydrofluoroolefin (HFO).  However, the general teachings of Hoffman et al. are open to other known blowing/foaming agents, including HFO’s (see paragraph 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate exemplary embodiment 6b of Hoffman n-Pentane as the foaming agent; and (b) the general teachings of Hoffman et al. are open to other known blowing/foaming agents, including HFO’s.
Regarding claim 2, the teachings of Hoffman et al. are as set forth above and incorporated herein.  Exemplary embodiment 6b of Hoffman et al. is formulated with 2.75 wt% of “Catalyst B” (tetramethyl ammonium pivalate) and 70-75 wt% of polyester polyol.  This corresponds to approximately 3.7 to 3.9 parts by mass of ammonium carboxylate per 100 parts by mass of polyol.  Accordingly, this embodiment does not satisfy: (2) wherein the amount of the ammonium carboxylate is 5 parts by mass to 20 parts by mass per 100 parts by mass of the polyol.  However, the general teachings of Hoffman et al. are open to a polyol content as low as 65 wt% and a carboxylate salt catalyst content as high as 4 wt% (see Table 1 in paragraph 0059).  In light of this, the skilled artisan would have expected variations of 6b (with guidance from Table 1) to embrace embodiments satisfying the instantly claimed relative amounts.  Specifically, the catalyst combination of 6b would have contained approximately 3.7 wt% of ammonium carboxylate (and approximately 0.3 wt% of bismuth carboxylate) when provided in an overall amount of 4 wt%.  This corresponds to approximately 5.7 parts by mass of ammonium carboxylate per 100 parts by mass of polyol, when the polyol is provided in an amount of 65 wt%.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the formulation of exemplary embodiment 6b in Hoffman et al. to feature the instantly claimed relative amounts (5 parts by mass to 20 parts by mass of ammonium carboxylate per 100 parts by mass of the polyol) because: (a) (tetramethyl ammonium pivalate) and 70-75 wt% of polyester polyol, which corresponds to approximately 3.7 to 3.9 parts by mass of ammonium carboxylate per 100 parts by mass of polyol; (b) the general teachings of Hoffman et al. are open to a polyol content as low as 65 wt% and a carboxylate salt catalyst content as high as 4 wt%; and (c) in light of this, the skilled artisan would have expected variations of 6b (with guidance from Table 1) to embrace embodiments satisfying the instantly claimed relative amounts.
Regarding claim 8, the teachings of Hoffman et al. are as set forth above and incorporated herein.  The exemplary embodiments fail to explicitly disclose: (8) wherein the foamable polyurethane composition has an isocyanate index of 250 or more.  However, the general teachings of Hoffman et al. disclose that the isocyanate index can be as high as about 400 (see paragraph 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the exemplary embodiments in Hoffman et al. with the instantly claimed isocyanate index (of 250 or more) because: the general teachings of Hoffman et al. disclose that the isocyanate index can be as high as about 400.

Response to Arguments
Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive. 
Applicant points to the instant specification to note that the use of an amine-based catalyst causes a decomposition reaction between HFO and the catalyst.  Applicant also points to the experimental data in Table 1.  The discussion of the data suggests that the comparative 
The claimed composition comprises: 
(a) a polyol, 
(b) a catalyst comprising an organic acid metal salt containing bismuth, 
(c) a foam stabilizer, 
(d) a foaming agent comprising HFO, and 
(e) an ammonium carboxylate having a quaternary ammonium cation and a carboxylic acid anion represented by formula (1). 
The following is a summary of the component (b) used in the exemplary embodiments and the comparative embodiments:
Component (b) in Applicant's Examples 5-7 comprises only the bismuth salt catalyst "U-600", which is categorized as a "resinifying metal catalyst";
Component (b) in Applicant's Examples 1, 2, 4, and 8 comprises a combination of the bismuth salt catalyst "U-600" and a potassium salt catalyst "K-15", which is categorized as a "trimerization metal catalyst";
Component (b) in Applicant's Comparative Example 1 comprises a combination of: a first amine (trimerization) catalyst "TRX", a second amine (trimerization) catalyst "18X", a third amine (resinifying) catalyst "TT", and a fourth amine (resinifying) catalyst "DM70";  
Component (b) in Applicant's Comparatives 2 & 4 comprise a potassium salt (trimerization) catalyst "K-15", a first amine (trimerization) catalyst "TRX", a second amine (resinifying) catalyst "TT", and a third amine (resinifying) catalyst "DM70"; and
Comparative Example 3 omits the claimed ammonium carboxylate (e). 

Example 6b of Hoffman et al. features claimed components (a), (b), (c), (e), and a foaming agent related to (d).  In Hoffman et al., the "catalyst B" corresponds the instantly claimed ammonium carboxylate (e). The instantly claimed component (b) is represented by a combination of bismuth salt catalyst "catalyst D" and an amine catalyst "Polycat 36".  This combination falls within the scope of the instantly claimed component (b).  It is possible that this combination of catalysts does not perform well with a HFO foaming agent, but the experimental data does not demonstrate this.  The comparative examples feature either a combination of (only) amine catalysts or a combination of amine catalysts and a potassium salt catalyst.  None of the comparative examples feature a combination of a bismuth salt catalyst and an amine catalyst. 
Lastly, it should be noted that neither the claims nor the instant specification explicitly exclude the presence of amine catalysts (see paragraphs 0070-0080; see also paragraphs 0071-0081 of the pre-publication).  Accordingly, the rejection of claims 1-5 and 7-9 under 35 USC 103 over Hoffman et al. (US 2015/0240023 A1) stands.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
November 20, 2021